          Case 2:18-cv-04240-SMM Document 40 Filed 06/21/19 Page 1 of 6



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   David Diaz, et al.,                               NO. CV-18-04240-PHX-SMM
10                  Plaintiffs,                        ORDER SETTING RULE 16
                                                       PRELIMINARY PRETRIAL
11   v.                                                CONFERENCE
12   Health Plan Intermediaries Holdings LLC,
     et al.,
13
                    Defendants.
14
15
16            This matter now being ready for a pretrial conference,
17            IT IS HEREBY ORDERED that pursuant to Rule 16 of the Federal Rules of
18   Civil Procedure a Preliminary Pretrial Conference is set for August 6, 2019 at 3:00 p.m.
19   before the Honorable Stephen M. McNamee in Courtroom #401, fourth floor, Sandra
20   Day O=Connor U.S. Courthouse, 401 W. Washington Street, Phoenix, Arizona 85003.
21
22                          ***NOTICE***
23            IT IS FURTHER ORDERED:
24            1.    COUNSEL WHO WILL BE RESPONSIBLE FOR TRIAL OF THE
25            LAWSUIT FOR EACH PARTY SHALL PERSONALLY APPEAR AND
26            PARTICIPATE IN THE PRELIMINARY PRETRIAL CONFERENCE.
27            Counsel for all parties are directed to Rule 16 of the Federal Rules of Civil
28            Procedure for the objectives of the conference. At least one of the attorneys for
      Case 2:18-cv-04240-SMM Document 40 Filed 06/21/19 Page 2 of 6



 1          each party attending the conference shall have authority to enter into stipulations
 2          and make admissions regarding all matters which may be discussed.
 3          2.       IN ADDITION TO COUNSEL OF RECORD, EACH PARTY, OR A
 4          REPRESENTATIVE OF EACH PARTY (WHO IS NOT COUNSEL OF
 5          RECORD) WITH BINDING SETTLEMENT AUTHORITY IF THE
 6          PARTY IS AN ENTITY, SHALL BE PRESENT AT THE PRELIMINARY
 7          PRETRIAL CONFERENCE.                  NO PARTY OR COUNSEL SHALL BE
 8          EXCUSED FROM PERSONALLY APPEARING AT THE CONFERENCE
 9          WITHOUT PRIOR PERMISSION OF THE COURT. See Fed. R. Civ. P.
10          16(f).
11          3.       Counsel must be prepared to discuss what the parties must prove in order to
12          prevail on their respective claims or defenses at the time of the Preliminary
13          Pretrial Conference.
14          4.       Counsel should be prepared to discuss logistical matters.
15          IT IS FURTHER ORDERED that all parties are directed to meet at least twenty-
16   one (21) days before the Preliminary Pretrial Conference, in accordance with Rule 26(f)
17   of the Federal Rules of Civil Procedure, to discuss the following matters:
18          1.       The possibility of consent to trial before a United States Magistrate Judge
19          pursuant to 28 U.S.C. ' 636(c), the suitability for referral of this matter to this
20          District's court-annexed voluntary arbitration program or any other alternative
21          dispute resolution mechanism, or the reference of this matter to a special master;
22          2.       Any matters relating to jurisdiction or venue or the joinder of additional
23          parties;
24          3.       The nature and bases of their claims and defenses and the possibilities for a
25          prompt settlement or resolution of the case;
26          4.       A schedule of all pre-trial proceedings;
27          5.       Modification of pre-trial procedures due to the simplicity or complexity of
28          the case;


                                                  -2-
      Case 2:18-cv-04240-SMM Document 40 Filed 06/21/19 Page 3 of 6



 1          6.      Arrangements for mandatory initial discovery responses in compliance with
 2          the Mandatory Initial Discovery Pilot (MIDP) (Doc. 3); and
 3          7.      Any other matters which counsel may feel will help dispose of the matter in
 4          an efficient manner.
 5          IT IS FURTHER ORDERED that unless the Court orders otherwise, mandatory
 6   initial responses and later supplements shall not be filed with the Clerk of the Court; the
 7   parties shall instead file a Notice of Service of their mandatory initial responses and later
 8   supplements.
 9          IT IS FURTHER ORDERED that at the Rule 26(f) case management meeting,
10   the parties shall develop a Proposed Case Management Plan which shall include brief
11   statements or proposals concerning:
12          1.      The nature of the case, setting forth in brief statements the factual and legal
13          basis of plaintiff's claims and defendant's defenses;
14          2.      A list of the elements of proof necessary for each count of the complaint
15          and each affirmative defense. Where the burden of proof shifts, each party shall
16          list the elements of the claim or defense that the party must prove in order to
17          prevail. The list of the elements of proof must contain citations to relevant legal
18          authority (i.e., United States statutory and/or administrative law, U.S. Supreme
19          Court case law, Ninth Circuit Court of Appeals case law, Arizona state case and
20          statutory law, or other authority as dictated by conflicts of law rules);
21          3.      The factual and legal issues genuinely in dispute, and whether they can be
22          narrowed by stipulation or motion;
23          4.      The jurisdictional basis of the case, citing specific statutes;
24          5.      Parties, if any, which have not been served, as well as parties which have
25          not filed an answer or other appearance. Unless counsel can otherwise show
26          cause, a proposed form of order shall accompany the joint Case Management Plan
27          which dismisses any party which has not been served, or seeks default judgment
28          on any non-appearing party;


                                                   -3-
     Case 2:18-cv-04240-SMM Document 40 Filed 06/21/19 Page 4 of 6



 1       6.     The names of parties not subject to the Court=s jurisdiction;
 2       7.     Whether there are further dispositive or partially dispositive issues to be
 3       decided by pretrial motions, and the legal issues about which any pretrial motions
 4       are contemplated;
 5       8.     Whether the case is suitable for reference to arbitration, to a special master,
 6       or to a United States Magistrate Judge for trial;
 7       9.     The status of related cases pending before other judges of this Court or
 8       before other courts;
 9       10.    A discussion of the parties’ compliance to date with the MIDP, whether any
10       issues have arisen under the MIDP, and, if issues have a risen, a description of
11       those issues so the Court may resolve them at the Rule 16 Conference. If the Rule
12       26(f) joint report raises MIDP issues for the Court to resolve, copies of the parties’
13       MIDP disclosures should be attached to the report.
14       11.    Proposed specific dates for each of the following:
15              a.     A deadline for the completion of fact discovery, which will also be
16                     the deadline for final supplementation of discovery responses under
17                     the MIDP;
18              b.     Dates for full and complete expert disclosures under Federal Rule of
19                     Civil Procedure 26(a)(2)(A)-(C);
20              c.     A deadline for completion of all expert depositions;
21              d.     A deadline for filing dispositive motions;
22              e.     A date by which the parties shall have engaged in good faith
23                     settlement talks;
24       12.    The scope of discovery and whether discovery should be conducted in
25       phases or should be limited to or focused upon particular issues. For example,
26       where dispositive motions will be filed (e.g., motions for summary judgment or a
27       defense relying on the statute of limitations) counsel should consider limiting
28       discovery to the issue at hand until the court has ruled on the motion;


                                              -4-
      Case 2:18-cv-04240-SMM Document 40 Filed 06/21/19 Page 5 of 6



 1           13.    Suggested changes, if any, in the limitations on discovery imposed by the
 2           Federal Rules of Civil Procedure and LRCiv 16.2;
 3           14.    Estimated date that the case will be ready for trial, the estimated length of
 4           trial, and any suggestions for shortening the trial;
 5           15.    Whether a jury trial has been requested and whether the request for a jury
 6           trial is contested. If the request for a jury trial is contested, the Proposed Case
 7           Management Plan shall set forth the reasons that a trial by jury is in dispute;
 8           16.    The prospects for settlement, including any request to have a settlement
 9           conference before another United States District Court Judge or Magistrate Judge,
10           or other request of the court for assistance in settlement efforts; and
11           17.    Any other matters which counsel feel will aid the Court in resolving this
12           dispute in a just, speedy, and inexpensive manner.
13           IT IS FURTHER ORDERED that all deadlines to which the parties stipulate in
14   the Proposed Case Management Plan shall fall on a Friday barring extenuating
15   circumstances which make doing so impracticable.
16           IT IS FURTHER ORDERED that counsel shall jointly file their Proposed Case
17   Management Plan with the Clerk of the Court not less than five (5) business days before
18   the Preliminary Pretrial Conference. Absent extraordinary circumstances, no extensions
19   of time will be granted.
20           IT IS FURTHER ORDERED that it is the responsibility of counsel for the
21   Plaintiff(s) to initiate the communications necessary to prepare the joint Proposed Case
22   Management Plan. Once contacted by counsel for Plaintiff(s), counsel for Defendant(s)
23   shall act in an expeditious manner to effectuate the preparation of the Case Management
24   Plan.
25           IT IS FURTHER ORDERED that counsel for all parties are expected to comply
26   with Rule 26 of the Federal Rules of Civil Procedure and to minimize the expense of
27   discovery.
28   ....


                                                   -5-
      Case 2:18-cv-04240-SMM Document 40 Filed 06/21/19 Page 6 of 6



 1          IT IS FURTHER ORDERED that the Court, after consultation with counsel and
 2   the parties, will enter a Rule 16(b) Scheduling Order concerning, inter alia, discovery and
 3   dispositive motions. To the extent that the Court=s Rule 16 Scheduling Order differs from
 4   the parties= Proposed Case Management Plan, the provisions of the Court=s Order shall
 5   supersede the parties= Proposed Case Management Plan and shall control the course of
 6   this action unless modified by subsequent Order of this Court. The parties and their
 7   counsel are all cautioned that the deadlines set in the Rule 16 Scheduling Order shall be
 8   strictly enforced.
 9          IT IS FURTHER ORDERED that counsel review the requirements of LRCiv 7.1
10   and LRCiv 7.2, Rules of Practice of the United States District Court for the District of
11   Arizona, with their administrative/support personnel to ensure that all pleadings are in
12   compliance with the rules.
13          IT IS FURTHER ORDERED that this Court views the Preliminary Pretrial
14   Conference as critical to its case management responsibilities and the responsibilities of
15   the parties under Rule 1 of the Federal Rules of Civil Procedure.         FAILURE TO
16   COMPLY WITH EVERY PROVISION OF THIS ORDER MAY LEAD TO
17   SANCTIONS PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 16(f).
18          IT IS FURTHER ORDERED that the Clerk of the Court send copies of this
19   Order to any party appearing in propria persona.
20          Dated this 21st day of June, 2019.
21
22                                                      Honorable Stephen M. McNamee
23                                                      Senior United States District Judge

24
25
26
27
28


                                                 -6-
